Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings (supplemental amendments) by applicants on 09/10/20. 
Claims 1, 8-9, 11, 18-19, 21, 28-29 and 31 are amended
Claims 10, 20, and 30 are cancelled
No claims are added
Claims 1-9, 11-19, 21-29 and 31 are pending

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
101 Rejection
The pending Claims 1-9, 11-19, 21-29 and 31 have previously overcome the rejection under 35 U.S.C. 101. 
In the independent claims 1, 11 and 21, the claimed invention recites: 
“selecting, by the electronic messaging system server and for inclusion in a user interface summary, multiple previously-scheduled life events from the number of previously-scheduled life events, the selecting comprising determining that the time frame associated with a previously- scheduled life event of the multiple previously-scheduled life events is within a time frame set for the user interface summary; 
causing, by the electronic messaging system server, a draft electronic message to be composed, using user preferences, in connection with at least one previously- scheduled life event; 
generating, by the electronic messaging system server, the user interface summary of the multiple previously-scheduled life events selected from the number of previously-scheduled life events, the user interface summary comprising a notification as a user-selectable link alerting the user to the draft electronic message and comprising, for each of the multiple previously-scheduled life events an entry summarizing the previously-scheduled life event and generated using selected information extracted from a number of the plurality of electronic messages, the entry comprising a description of the previously-scheduled life event; 
making, by the electronic messaging systems, a determination that a timing associated with at least one previously-scheduled life event selected for inclusion in the user interface summary is prior to a predetermined presentation time associated with the user interface summary; 
responsive to the determination, the electronic messaging system server, providing a user-selectable alert for display in an electronic messaging user interface at a client computing device of the user, the alert indicating that the user interface summary is available for access by the user prior to the predetermined presentation time associated with the user interface summary; 
responsive to receiving input indicating the user's selection of the alert, transmitting, by the electronic messaging system server and via an electronic communications network to the client computing device of the user, the user interface summary of the multiple previously-scheduled life events, the transmitting causing the user interface summary of the multiple previously-scheduled life events, generated using selected information extracted from the number of the plurality of electronic messages, to be displayed on the display at the client computing device, detecting user interaction with the draft electronic message; and 
updating the user preferences in accordance with the detected user interaction.”
Please see the Response to Arguments dated 07/10/20, especially on pages 17-36 overcome the 101 rejection. Independent Claims 1, 11 and 21 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claim limitations above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

Prior Art Rejection
The amended claims overcome the previously presented prior art rejection under 35 U.S.C. 103 for the following reasons:
None of the references cited - Ramachandra (US 2008/0189170), further in view of Scott; Stacia et al. (US 2010/0070877), further in view of Lee; Michael M. et al. (US 2009/0170532) and Dan, Asit et al. (US 2002/0152105) show:
“selecting, by the electronic messaging system server and for inclusion in a user interface summary, multiple previously-scheduled life events from the number of previously-scheduled life events, the selecting comprising determining that the time frame associated with a previously- scheduled life event of the multiple previously-scheduled life events is within a time frame set for the user interface summary; 
causing, by the electronic messaging system server, a draft electronic message to be composed, using user preferences, in connection with at least one previously- scheduled life event; 
generating, by the electronic messaging system server, the user interface summary of the multiple previously-scheduled life events selected from the number of previously-scheduled life events, the user interface summary comprising a notification as a user-selectable link alerting the user to the draft electronic message and comprising, for each of the multiple previously-scheduled life events an entry summarizing the previously-scheduled life event and generated using selected information extracted from a number of the plurality of electronic messages, the entry comprising a description of the previously-scheduled life event; 
making, by the electronic messaging systems, a determination that a timing associated with at least one previously-scheduled life event selected for inclusion in the user interface summary is prior to a predetermined presentation time associated with the user interface summary; 
responsive to the determination, the electronic messaging system server, providing a user-selectable alert for display in an electronic messaging user interface at a client computing device of the user, the alert indicating that the user interface summary is available for access by the user prior to the predetermined presentation time associated with the user interface summary; 
responsive to receiving input indicating the user's selection of the alert, transmitting, by the electronic messaging system server and via an electronic communications network to the client computing device of the user, the user interface summary of the multiple previously-scheduled life events, the transmitting causing the user interface summary of the multiple previously-scheduled life events, generated using selected information extracted from the number of the plurality of electronic messages, to be displayed on the display at the client computing device, detecting user interaction with the draft electronic message; and 
updating the user preferences in accordance with the detected user interaction.”
Please see the Response to Arguments filed on 07/10/20 on pages 13-17 discuss in detail how the prior art previously presented does not show the amended claims.
Even though, Scott shows In Fig. 2 #201, [0032]: where Scott shows in further embodiments, only the portion of the electronic communication message selected by the user and received in step 103 is repurposed as the body fields.  In still further embodiments, the electronic communication message is scanned and parsed to identify scheduling elements (e.g., time, date, venue, frequency, etc.), and the identified scheduling elements are repurposed as the body fields of the created calendar event.  Fig. 2, #203, [0038]: where Scott shows a text parser that is used in schedule events. [0068] - [0072]: where in Fig. 2 Lee shows a data structure for storing new life event information. [0052]: where Lee shows how the “Happy Birthday” song gets moved to the 
Lee shows “previously-scheduled life events” (at least in [0052]-[0057], [0065], [0083] and [0145]: where Lee shows various processes that are put in place automatically when major life events like anniversary and/or birthdays are approaching including reminders with florists information). [0068] - [0072]: where in Fig. 2 Lee shows a data structure for storing new life event information. [0052]: where Lee shows how the “Happy Birthday” song gets moved to the top of the playlist for the device and the person whose birthday is coming up his/her contact info and picture also get moved to the top of the contacts list. Fig. 2, an informative table that can viewed as a summarization, but the summarization is of things like the zone, temperature, etc. The table does show “wedding anniversary” as well. However, the reference does not show the above claim limitations.
Dan shows summarizing in Fig. 5, [0041]-[0044]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2002/0016729) Breitenbach, Matthew et al. This reference is concerned with allows an individual event participant to schedule and/or status an event and the provisions of one or more ancillary tasks associated with the event.  The scheduling of the provisions of the event and ancillary tasks and sub-tasks associated with the event 
(US 2002/0131565) Scheuring, Jerome James et al. This reference is concerned with a calendaring system communicatively coupled to a network comprises: a calendar engine capable to store and display event data from a calendar database; a portrait database capable to store portraits of users; the portraits including relationship settings for users; and an event engine, communicatively coupled to the calendar engine and portrait database, capable of scheduling events (including implicit events), sending events invitations and responding to an event invitation received, and offering appropriate services related to those events, via the network, as a function of time availability as indicated in the calendar database, relationship settings, and lifestyle wishes, monitors and gauges of the participants in the event as indicated in the portrait database. However, Ziegler does not show the claim limitations above.
NPL Reference:
McKechnie, Sharon P; Beatty, Joy E. Contemporary calendar management: Exploring the intersections of groupware and personal calendars. Management Revue. 2015. Business And Economics--Abstracting, Bibliographies, Statistics. Pg. 185-202. We explore the patterns and tensions in calendar practices, including the processes people use to manage their boundaries and the factors that influence how employees use groupware calendars. The results show that in addition to the classic boundary management preferences for segmentation and integration, individuals also have preferences for keeping group calendar information public or private. We also find that personal boundary management preferences are constrained by organizational systems and norms about calendar use. Key factors in individuals' calendar structures are the technological affordances of visuality, synchronization, and proactivity. Boundary breaches highlight problems with the use of taken-for-granted technologies and spur individuals to develop new processes to work around organizational policies or expectations that do not fit with individual preferences. However, the reference does not show the claim limitations above.
The New Gmail: More Smarts, More Security... More Clutter. Dow Jones Institutional News. Apr 25, 2018. Business and Economics. Google Inc. If everyone on the chain uses Gmail, Confidential Mode messages work like any other email, except nobody can print or forward it. If your company uses Gmail, you might want to make heavy use of Confidential Mode. If you're emailing people outside of Gmail, it's a little clunky but it works -- they have to click a link to open the message. One of email's biggest security holes is phishing, in which hackers posing as a trusted contact try to get 
Foreign Reference:
(EP 1915014 A2) KANG JOON-MYUNG et al. A method for deciding a handover of a mobile terminal based on context information in a network environment includes receiving context information from the terminal and networks; evaluating selection priorities of network interfaces for each transmission path for each application program based on the context information; and obtaining a handover decision value for selecting a best network interface from among the networks by applying a cost function to the evaluated selection priority.  Further, an apparatus for deciding a handover of a mobile terminal based on context information in a network environment, includes a monitor that collects context information from the terminal and networks; an analyzer that evaluates selection priorities of the networks for each transmission path for each application program based on the context information; and a planner that obtains a handover decision value for each transmission path of each application program based on the selection priorities. However, the reference does not show the claim limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 2002/0016729) Breitenbach, Matthew et al.
(US 2002/0131565) Scheuring, Jerome James et al.
McKechnie, Sharon P; Beatty, Joy E. Contemporary calendar management: Exploring the intersections of groupware and personal calendars. Management Revue. 2015. Business And Economics--Abstracting, Bibliographies, Statistics. Pg. 185-202. 
The New Gmail: More Smarts, More Security... More Clutter. Dow Jones Institutional News. Apr 25, 2018. Business and Economics. Google Inc.
(EP 1915014 A2) KANG JOON-MYUNG et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.P/          Examiner, Art Unit 3624                                                                                                                                                                                              
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624